Title: To John Adams from William Stephens Smith, 28 December 1813
From: Smith, William Stephens
To: Adams, John



Dear & Respected Sir—
Washington City Tuesday Decr. 28th. 1813

I have your letter of the 15th. inst., the aspect of public affairs become every day more gloomy
The slap which I predicted before I left you has been realized, I expected it from the dividing of our force, and knowing that Govr. Provost as an officer, would try a battle of manævre, previous to our troops taking too imposing a position, he tried it and it put a period to the Campaign—The enemy have recoiled, and the Indian is reanimated—our troops have demolished fort George and horrid to relate have burnt the Town of new Ark on the british side of niagara river—our Inhabitants are flying to the Interior & the enemy repossess Queens town, Chippawa, and the scite of fort Erie, and will no doubt soon shew themselves at the moravian Towns—Malden Sandwich the river Thames & the Huron Church—
Yesterday the House met, continued untill past 12 & adjourned, The Speaker being absent to pause the Issue of a duel, between Mr. Grosvenor and Mr. Calhoun, which however was settled on the field in a way honourable to both parties, as is said—
General Wade Hampton is here, has resigned his Commission as Major General, to the President, last night, this is here a secreet at present, I will not pen my calculations, they would destress you—
Yours sincerely,
W: S: Smith